Owen, J.
(dissenting). Fully-appreciating the privileges enjoyed by parents in. the matter of advising their children with reference to marital affairs, I still think the verdict in jthis case is supported by abundant evidence. To be sure, the evidence is circumstantial, but, generally, this must be the character of the evidence in such cases. If the verdict must be based upon direct evidence, then in the great majority of cases of this character the plaintiff must fail.
The evidence shows that from the beginning the defendants were hostile to the marriage.. This was not because they objected to their son’s entering into the marriage relation. They objected to his marrying the plaintiff. Before the marriage of their son to the plaintiff they actively promoted a match between him and another girl. Their attitude towards the plaintiff persisted after the marriage. This manifested itself in numerous ways. They never invited her *655to their home; they never remembered her with a Christmas gift; they did not acknowledge Christmas gifts which she made to them; they took him in their automobile, leaving her standing on the street; they sought her consent to procure an annulment of the marriage, and they had just as little to do with her as possible. It was their entire privilege to decline social relations with her, but their attitude towards this plaintiff cannot be ignored in weighing the testimony in this case. This is peculiarly a case where the verdict of the jury must rest upon inferences drawn from the facts. If reasonable inferences drawn from such facts sustained the conclusion of the jury, the verdict should not be disturbed.
Plaintiff and her husband lived happily together. There is nothing in this record to indicate a lack of affection between them. She was a most faithful and indulgent wife. She put up with his weakness for drink without complaint. There is no evidence of any trouble between them. A consideration of their relation reveals no reason, justification, or excuse for his desertion of her.
It will serve no purpose to review the evidence in detail. He left her on April 25, 1926, and her testimony with reference to the occasion is as follows: “We had company the early part of the evening and he [her husband] sat there in kind of a quiet manner until it got to be about 9 or 10 o’clock, I would say, when he told me he had something to tell me, that he had to go out to get couple of drinks first. He went out and got a couple of drinks and he came back and told me that he thought it was best we separate, that would be for the best as long as his parents were using the attitude they did; and I told him to wait until the following day when he didn’t have any liquor in him and we would discuss that. So we waited a short time, and he went out for some more liquor, and he brought back a bottle. He then went to the telephone and called his father. He says, T am ready now, you can come.’ Then he left the telephone and he came, put his arms around me, told me that he cared for me but it was for the *656best that we were separating.” His father came in about ten minutes and he left the house with his father.
When we consider the general attitude maintained at all times by the defendants towards the plaintiff — that they endeavored to bring about an annulment of the marriage- — that although they were at all times deeply interested in the son, they refused to assist him in any financial way — refused to assist him in the purchase of furniture for the home, and even reduced his salary to make it more difficult for him to maintain the marital relation — the fact that the suggestion of separation was deliberately, though apparently reluctantly, made — the fact that immediately thereafter the son called his father and said “You can come now,” and that within ten minutes the father appeared upon the scene and took his son home, — clearly indicates (1) that the proposal to separate did not spring from the free will of the son; (2) that it was part of a prearranged plan; (3) that the father was waiting for the news; and (4) upon hearing from the .son he promptly came and took him away.
These circumstances under which he deserted her, considered in the light of the genial relations always existing between the plaintiff and her husband, and the attitude maintained by the parents towards the plaintiff, amply justified the inference which the jury evidently indulged. The case was submitted to the jury under proper instructions, an able trial judge permitted their verdict to stand, and I do not think it should be disturbed.
I am authorized to state that Mr. Justice Crownhart concurs in the foregoing dissenting opinion.